RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                         2    Warner v. Comm’r of Social Security         No. 03-1641
        ELECTRONIC CITATION: 2004 FED App. 0214P (6th Cir.)
                    File Name: 04a0214p.06                                                     _________________
                                                                                                    COUNSEL
UNITED STATES COURT OF APPEALS
                                                                           ON BRIEF: Kerry Spencer Johnson, WEISBERG &
                  FOR THE SIXTH CIRCUIT                                    WALKON, Southfield, Michigan, for Appellant. David
                    _________________                                      Skidmore, SOCIAL SECURITY ADMINISTRATION,
                                                                           Chicago, Illinois, for Appellee.
 GARY WARNER,                     X
                                   -                                                           _________________
         Plaintiff-Appellant,
                                   -
                                                                                                   OPINION
                                   -  No. 03-1641
           v.                                                                                  _________________
                                   -
                                    >
                                   ,                                         BOYCE F. MARTIN, JR., Circuit Judge. Gary Warner
 COMMISSIONER OF SOCIAL            -                                       appeals the district court’s judgment affirming the
 SECURITY,                         -                                       Commissioner of Social Security’s denial of social security
          Defendant-Appellee. -                                            benefits. For the reasons that follow, we AFFIRM the
                                   -                                       judgment of the district court.
                                  N
      Appeal from the United States District Court                                                       I.
      for the Eastern District of Michigan at Flint.                          Warner, who has a twelfth-grade education and has earned
     No. 01-40316—Paul V. Gadola, District Judge.                          a high school equivalency diploma, worked as a production
                                                                           worker for Robinson Industries. In that capacity, Warner
                     Submitted: June 8, 2004                               carved plastic parts and was required regularly to lift between
                                                                           five and seventy-five pounds. On April 30, 1999, Warner
                Decided and Filed: July 8, 2004                            applied for disability insurance benefits under Title II and
                                                                           XVI of the Social Security Act, claiming that he became
 Before: MARTIN and SUTTON, Circuit Judges; QUIST,                         disabled as of February 12, 1998, as a result of carpal tunnel
                  District Judge.*                                         syndrome.
                                                                             Applying the sequential review process, the administrative
                                                                           law judge found that although Warner had a severe
                                                                           impairment, he was not disabled because he retained the
                                                                           ability to perform past relevant work as a retail sales clerk.
                                                                           Notably, the administrative law judge significantly discounted
                                                                           the medical opinion of Warner’s treating physician, Dr. Craig
    *                                                                      R. Sonke, who had diagnosed Warner with bilateral carpal
     The Honorable Gordon J. Quist, United States District Judge for the
W estern District of Michigan, sitting by designation.                     tunnel syndrome in 1995. Dr. Sonke noted that Warner could

                                   1
No. 03-1641       Warner v. Comm’r of Social Security          3    4    Warner v. Comm’r of Social Security        No. 03-1641

lift up to five pounds regularly, could sit up to four hours at     if the agency fully credited Warner’s assessment of his pain
a time, could stand or walk up to two hours per day in an           symptoms, then Warner would be unable to perform any of
eight-hour day and that Warner’s overall endurance was              the thousands of jobs mentioned. Based on the credibility
affected by his chronic pain such that he would need two            determinations and this testimony, the administrative law
hours rest per eight-hour work day. Dr. Sonke concluded that        judge concluded that Warner was not disabled because he
Warner “is not capable of working an 8 hour day, 5 days a           retained the residual functional capacity to perform past
week for any type of job secondary to his chronic pain.” The        relevant work in retail sales. Warner appealed to the Appeals
administrative law judge found, however, that the other             Council, which denied review, making the administrative law
medical evidence and Warner’s own testimony did not                 judge’s denial of disability insurance benefits the final
support Dr. Sonke’s determination that Warner’s carpal              decision of the Social Security Administration.
tunnel syndrome affected his walking and standing ability.
The administrative law judge also rejected Dr. Sonke’s                Thereafter, Warner sought review of the Administration’s
finding that Warner could lift only up to five pounds on a          decision in the United States District Court for the Eastern
regular basis.                                                      District of Michigan. The magistrate issued a report
                                                                    recommending the reversal of the denial of disability
   Moreover, the administrative law judge found Warner’s            insurance benefits.       The magistrate found that the
testimony regarding his alleged chronic pain only partially         Administration erred in finding Warner only partially credible
credible. The administrative law judge then posed a                 because there was evidence in the record indicating that
hypothetical situation to the vocational expert to determine        Warner took medication prescribed to alleviate pain
whether Warner retained the residual functional capacity to         symptoms. Crediting the objections of the Administration,
perform his past relevant work or other work existing in            the district court concluded otherwise and held that
significant numbers in the economy. The administrative law          substantial evidence supported the Administration’s denial of
judge listed the following constraints in the first hypothetical:   disability benefits. This timely appeal followed.
inability to repeatedly grip or grasp with hands; ability to lift
up to twenty pounds occasionally and up to ten pounds                                            II.
frequently; ability to stand, walk, or sit up to six hours in an
eight-hour workday. These constraints were consistent with             “This Court must affirm the Commissioner’s conclusions
the conclusions of the state disability determination evaluator     absent a determination that the Commissioner has failed to
who completed Warner’s residual functional capacity                 apply the correct legal standards or has made findings of fact
assessment, Dr. John R. Bartone. Considering these                  unsupported by substantial evidence in the record.” Walters
constraints, the vocational expert testified that Warner could      v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997).
perform his past relevant work in retail sales.                     Substantial evidence exists when a “reasonable mind might
                                                                    accept” the relevant evidence “as adequate to support a
  The administrative law judge then asked another                   conclusion.” Kirk v. Sec. of Health & Human Servs., 667
hypothetical question reducing the amount of weight that            F.2d 524, 535 (6th Cir. 1981) (internal quotation marks
Warner could lift or carry to ten pounds occasionally and five      omitted). As long as substantial evidence supports the
pounds frequently. The vocational expert testified that with        Commissioner’s decision, we must defer to it, “‘even if there
those restrictions there existed thousands of jobs that Warner      is substantial evidence in the record that would have
could perform. The vocational expert testified, however, that       supported an opposite conclusion . . . .’” Wright v.
No. 03-1641       Warner v. Comm’r of Social Security         5    6     Warner v. Comm’r of Social Security          No. 03-1641

Massanari, 321 F.3d 611, 614 (6th Cir. 2003) (quoting Key v.       regularly and his conclusion regarding Warner’s walking and
Callahan, 109 F.3d 270, 273 (6th Cir. 1997)).                      standing limitations. We conclude that it was proper for the
                                                                   administrative law judge to disregard these conclusions.
   Administrative law judges employ a five-step sequential
inquiry to determine whether a claimant is disabled within the       First, we conclude that substantial evidence supports the
meaning of the Social Security Act. Jones v. Comm’r of Soc.        Commissioner’s decision to disregard the conclusion of Dr.
Sec., 336 F.3d 469, 474 (6th Cir. 2003). The claimant bears        Sonke regarding the limits on the amount of weight that
the burden of proof through the first four steps of the inquiry,   Warner could lift regularly. As the magistrate noted, Dr.
at which point the burden shifts to the Commissioner to            Sonke’s conclusion regarding the amount of weight that
“identify a significant number of jobs in the economy that         Warner could lift regularly appears to be based not upon his
accommodate the claimant’s residual functional capacity            own medical conclusion, but upon the conclusion of a
. . . .” Id. In this case, the administrative law judge            different doctor, as well as Warner’s own assessment of his
determined at step four of the inquiry that Warner was not         weight-lifting limitations. Moreover, that Warner could lift
disabled within the meaning of the act because he could            regularly up to ten pounds is consistent with Warner’s own
perform his past relevant work in retail sales despite his         testimony regarding his ability to perform household
impairment. See 20 C.F.R. § 404.1520(a)(4)(iv) (describing         activities.
step four of the sequential review process). Thus, our review
is limited to determining whether substantial evidence                Second, the Commissioner properly rejected Dr. Sonke’s
supports the Commissioner’s decision that Warner could             conclusion that Warner could stand or walk for no more than
perform his past relevant work as a retail sales clerk. See        two hours in an eight-hour workday as it was inconsistent
Walters, 127 F.3d at 529.                                          with the substantial evidence in the record indicating
                                                                   otherwise. See 20 C.F.R. § 404.1527(d)(2) (noting that
                              A.                                   treating physicians’ opinions are given controlling weight
                                                                   when they are “not inconsistent with the other substantial
  Warner argues that the administrative law judge erred in         evidence”). Dr. Sonke’s conclusion regarding Warner’s
failing to defer wholly to the opinions of his treating            walking and standing abilities was not based upon objective
physician, Dr. Sonke. Generally, the opinions of treating          medical evidence, as the record contains no such evidence
physicians are given substantial, if not controlling, deference.   indicating that Walker has an impairment to his lower
See King v. Heckler, 742 F.2d 968, 973 (6th Cir. 1984); 20         extremities or that his carpal tunnel syndrome affected his
C.F.R. § 404.1527(d)(2). Treating physicians’ opinions are         walking and standing abilities. Moreover, it is contrary to the
only given such deference when supported by objective              testimony of Warner himself, indicating that his carpal tunnel
medical evidence. Jones, 336 F.3d at 477. “The                     syndrome did not typically affect his ability to stand and walk
determination of disability is [ultimately] the prerogative of     and that the reason that he filed for disability benefits was the
the [Commissioner], not the treating physician.” Harris v.         chronic pain in his hands. Furthermore, the record contains
Heckler, 756 F.2d 431, 435 (6th Cir. 1985).                        the notations of several examining physicians indicating that
                                                                   Warner’s carpal tunnel syndrome did not affect his standing
  In this case, the administrative law judge essentially           and walking abilities. Specifically, Dr. Ralph Scott Lazzara
disregarded two conclusions of Dr. Sonke–his conclusion            concluded from his physical examination of Warner that
regarding the amount of weight that Warner could lift              “[w]alking is unimpaired”; Dr. Blake A. Bergeon noted that
No. 03-1641       Warner v. Comm’r of Social Security         7    8    Warner v. Comm’r of Social Security          No. 03-1641

Warner’s “gait is normal and symmetric”; and Dr. Bartone                                         B.
concluded that Warner retained the residual functional
capacity to walk or stand up to six hours in an eight hour            Second, Warner argues that the administrative law judge
workday.                                                           erred in finding that he could perform past relevant work
                                                                   because that finding was based upon an improper credibility
   Finally, we note that we are unpersuaded by Warner’s            assessment. The administrative law judge found Warner’s
argument that the administrative law judge’s partial rejection     testimony regarding his pain symptoms only partially
of Dr. Sonke’s opinion was based upon a “gross                     credible, noting: “The claimant does not indicate he is taking
mischaracterization of the record.” Warner argues that the         pain pills that are prescribed but over the counter pain
administrative law judge grossly misrepresented the evidence       medications . . . . He indicates that he wears a TENS unit and
in concluding that Warner did not take prescribed pain             it does help and he is able to take care of all of his personal
medication because he takes Neurontin, a prescribed                needs and even do some cooking on occasion.” A subjective
medication, for pain relief. Although it does appear that          assessment of pain symptoms is relevant to determining
Warner took Neurontin as a pain reliever, the magistrate           whether a claimant suffers from a disability, but is not
judge correctly noted that: “None of the medical records           conclusive evidence establishing a disability. Buxton v.
explicitly state that Dr. Sonke prescribed Neurontin for pain      Halter, 246 F.3d 762, 773 (6th Cir. 2001) (“Subjective
relief.” Moreover, the administrative law judge’s finding was      complaints of ‘pain or other symptoms shall not alone be
consistent with the medical reference books indicating that        conclusive evidence of disability.’”) (quoting 42 U.S.C.
Neurontin is an anti-convulsant, not a pain reliever.              § 423(d)(5)(A)). In evaluating the claimant’s subjective
Furthermore, the administrative law judge did not completely       complaints of pain an administrative law judge may properly
overlook Warner’s use of Neurontin, but noted that Warner          consider the claimant’s credibility, and we accord great
took it “to help with the neuropathy.” Additionally, the           deference to that credibility determination. See id.; Walters,
administrative law judge did not overlook the fact that Warner     127 F.3d at 531 (stating that an administrative law judge’s
took other actions to relieve his pain symptoms, such as using     “findings based on the credibility of the applicant are to be
a transcutaneous electrical nerve stimulation unit and taking      accorded great weight and deference, particularly since an
over the counter medications for pain relief.                      [administrative law judge] is charged with the duty of
                                                                   observing a witness’s demeanor and credibility.”).
   Under these circumstances, the administrative law judge
properly rejected Dr. Sonke’s conclusions regarding Warner’s          The claimant’s credibility may be properly discounted “to
standing, walking and weight-lifting limitations. In reaching      a certain degree . . . where an [administrative law judge] finds
this conclusion, we find it significant that the administrative    contradictions among the medical reports, claimant’s
law judge did not reject wholesale the conclusions of Dr.          testimony, and other evidence.” Walters, 127 F.3d at 531. In
Sonke and indeed incorporated Dr. Sonke’s conclusions              this case, the administrative law judge found Warner’s
regarding Warner’s limited ability to repetitively grip or grasp   subjective assessment of pain only partially credible because
objects and Warner’s overall endurance as affected by his          the record indicated that he was not taking prescribed pain
impairment, in formulating hypothetical questions that he          medication and because his own assessment of his daily
posed to the vocational expert.                                    activities indicated that his pain was not disabling. Warner
                                                                   argues that these findings were erroneous. We disagree.
No. 03-1641          Warner v. Comm’r of Social Security                 9

   As discussed, the administrative law judge was technically
correct in observing that Warner did not take prescribed pain
medication. Rather, Warner took Neurontin–a medication
that the medical reference books describe as an anti-
convulsant, but was in this case apparently taken as a pain
reliever. Regardless of this clarification, however, we hold
that the administrative law judge’s credibility determination
was supported by substantial evidence. The record reflects
that although Warner alleged disabling pain, he also testified,
consistent with the objective medical evidence, that he could
manage his personal hygiene, pick a coin off a table, vacuum,
drive short distances, and wash spoons and forks. The
administrative law judge justifiably considered Warner’s
ability to conduct daily life activities in the face of his claim
of disabling pain. Id. at 532 (“An [administrative law judge]
may also consider household and social activities engaged in
by the claimant in evaluating a claimant’s assertions of pain
or ailments.”).
   In sum, although the evidence could support the opposite
result, we hold that substantial evidence in the record supports
the Commissioner’s conclusion that Warner was not disabled
because he retained the residual functional capacity to
perform his past relevant work.1 See Buxton, 246 F.3d at
772-73 (noting that an administrative law judge’s decision
must be affirmed if there is substantial evidence in the record
to support it regardless of whether substantial evidence could
support the opposite conclusion). Thus, for the foregoing
reasons, we AFFIRM the Commissioner’s decision denying
disability benefits.



    1
      Because we ho ld that the Commissioner’s conc lusion tha t W arner
retained the residual functional capacity to perform his past relevant work
was supported by substantial evidence, we nee d not address W arner’s
argument that the Comm issioner did not meet its burden of establishing
–at step five of the sequential review process–that W arner could perform
a signficant number o f jobs in the eco nom y desp ite his impairment.